
	
		IV
		111th CONGRESS
		1st Session
		S. CON. RES. 19
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 2, 2009
			Referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Shi’ite Personal Status Law in Afghanistan violates the fundamental human
		  rights of women and should be repealed.
	
	
		Whereas
			 in March 2009, the Shi’ite Personal Status Law was approved by the parliament
			 of Afghanistan and signed by President Hamid Karzai;
		Whereas
			 according to the United Nations, the law legalizes marital rape by mandating
			 that a wife cannot refuse sex to her husband unless she is ill;
		Whereas
			 the law also weakens mothers’ rights in the event of a divorce and prohibits a
			 woman from leaving her home unless her husband determines it is for a
			 legitimate purpose;
		Whereas
			 President Barack Obama has called the law abhorrent and stated
			 that there are certain basic principles that all nations should uphold,
			 and respect for women and respect for their freedom and integrity is an
			 important principle;
		Whereas
			 the United Nations High Commissioner for Human Rights has said that the law
			 represents a huge step in the wrong direction and is
			 extraordinary, reprehensible and reminiscent of the decrees made by the
			 Taliban regime in Afghanistan in the 1990s;
		Whereas
			 the Secretary-General of the North Atlantic Treaty Organization (NATO) has
			 asserted that passage of the law could discourage countries in Europe from
			 contributing additional troops to help combat terrorism in the region;
		Whereas
			 President Karzai has instructed the Government of Afghanistan and members of
			 the clergy to review the law and change any articles that are not in keeping
			 with Afghanistan’s Constitution and Islamic Sharia;
		Whereas
			 the law includes provisions that are fundamentally incompatible with the
			 obligations of the Government of Afghanistan under various international
			 instruments to which it is a party;
		Whereas
			 Afghanistan is a signatory of the Universal Declaration of Human Rights (UDHR),
			 which establishes the principle of nondiscrimination, including on the basis of
			 sex, and states that men and women are entitled to equal rights to marriage,
			 during marriage, and at its dissolution;
		Whereas
			 Afghanistan became a party to the International Covenant on Economic, Social
			 and Cultural Rights, done at New York December 16, 1966, and entered into force
			 January 3, 1976 (ICESCR), which emphasizes the principle of self-determination,
			 in that men and women may freely determine their political status as well as
			 their economic, social, and cultural development;
		Whereas
			 article 22 of the Constitution of Afghanistan (2003) prohibits any kind of
			 discrimination between and privilege among the citizens of Afghanistan and
			 establishes the equal rights of all citizens before the law;
		Whereas
			 the international community and the United States have a long-standing
			 commitment to and interest in working with the people and Government of
			 Afghanistan to re-establish respect for fundamental human rights and protect
			 women’s rights in Afghanistan; and
		Whereas
			 the provisions in the Shi’ite Personal Status Law that restrict women’s rights
			 are inconsistent with those goals: Now, therefore, be it
		
	
		That Congress—
			(1)urges the Government of Afghanistan to
			 revise the Shi’ite Personal Status Law, including its provisions on marital
			 rape and women’s freedom of movement, to ensure its consistency with
			 internationally recognized rights of women, including those contained in
			 treaties to which Afghanistan is a party;
			(2)supports the decision by President Karzai
			 to analyze the draft law and strongly urges him not to publish it until it has
			 been revised to be consistent with internationally recognized rights of
			 women;
			(3)encourages the Secretary of State, the
			 Special Representative to Afghanistan and Pakistan, the Ambassador-at-Large for
			 Global Women’s Issues, and the United States Ambassador to Afghanistan to
			 consider and address the status of women’s rights and security in Afghanistan
			 to ensure that these rights are not being eroded through unjust laws, policies,
			 or institutions; and
			(4)encourages the Government of Afghanistan to
			 solicit information and advice from the Ministry of Justice, the Ministry of
			 Women's Affairs, the Afghanistan Independent Human Rights Commission, and
			 women-led nongovernmental organizations to ensure that current and future
			 legislation and official policies protect and uphold the equal rights of women,
			 including through national campaigns to lead public discourse on the importance
			 of women’s status and rights to the overall stability of Afghanistan.
			
	
		
			Passed the Senate
			 May 21, 2009.
			Nancy Erickson,
			Secretary
		
	
